Opinion issued September 29, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00659-CR
                             ———————————
                        DERICK MODACURE, Appellant
                                           V.
                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 263rd District Court
                             Harris County, Texas
                         Trial Court Case No. 1472865


                           MEMORANDUM OPINION

      Appellant, Derick Modacure, has filed a motion to dismiss his appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP.

P. 42.2(a). We have not issued a decision in the appeal. The Clerk of this Court has

sent a duplicate copy to the trial court clerk. Id.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2